DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to Applicant’s Terminal Disclaimer and claims filed on 3/26/2021. Amendments to claims 1-3, 14 and 15 have been entered.  Claims 1-20 are pending in this application.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Even though the claimed limitations are directed to a Certain Method of Organizing Human Activity by providing a series of steps to receive and compare data for determining vendors in a proximate location of a user, the limitations as a whole and in combination provide limitations that are not well-understood, routine and conventional at the time of filing.  For instance, receiving and analyzing financial data in order to “providing instructions to the account holder device to generate an interactive map on a display of the account holder device including a location-based alert with the fourth group of one or more vendors and a spend trail including a selectable element to filter transactions for the account holder based on a spend category.” Was not well-understood, routine and conventional at the time of filing. Accordingly, because each of the independent claims recites additional limitations that are not well-understood, routine or conventional in the field, the claims recite limitations that amount to significantly more than an abstract idea because it departs from what is routine and conventional in the art and is therefore significantly more than the abstract idea.
The prior art of record includes Ross, US 2013/0211913 in view of Subramanian et al. US 2012/0109749 and further in view of Redstone et al., US 8150844 and Car et al, US receiving, via a first network connection, financial data for an account holder from a financial institution system; receiving, via a second network connection, social data for the account holder from a social networking system; receiving, via the second network connection, user social data for a plurality of users of the social networking system; determining a peer group from the user social data, the peer group having at least one social networking profile factor in common with the account holder; identifying, from the financial data, a first group of one or more vendors where the account holder has made a purchase; identifying, from the social data, a second group of one or more vendors associated with the account holder on the social networking system; receiving, via the first network connection, anonymized financial data for the peer group; identifying, from the anonymized financial data, a third group of one or more vendors that are most popular with the peer group; determining a current location of the account holder using location-based technologies on an account holder device; selecting a fourth group of one or more vendors that are within a predefined proximity of the current location of the account holder based on a comparison between the first group of one or more vendors, the second group of one or more vendors, and the third group of one or more vendors;”.
Even though, the prior art of record teaches the above mentioned features, the combination of the disclosures of the prior art of record fails to teach a method, system and device for “providing instructions to the account holder device to generate an interactive map on a display of the account holder device including a location-based alert with the fourth group of one or more vendors and a spend trail including a selectable element to filter transactions for the account holder based on a spend category.”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Bridges whose telephone number is (571) 270-5451. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).